Citation Nr: 1629612	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  09-18 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU) on an extraschedular basis prior to January 24, 2007.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1986 to April 1988 and from September 1989 to May 1991.

This appeal is before the Board of Veterans' Appeals (Board) from a February 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for bipolar disorder.

In a January 2008 decision, the Board granted service connection for an acquired psychiatric (bipolar) disorder.  A January 2008 rating decision granted service connection and assigned a 30 percent rating, effective October 17, 2000.  An April 2009 rating decision increased the rating to 50 percent, effective March 12, 2008.

In a December 2012 decision, the Board granted a 50 percent rating from June 17, 2003, and a 70 percent rating from January 24, 2007, for an acquired psychiatric (bipolar) disorder; and found that the issue of entitlement to a TDIU was raised by the record as part and parcel of the psychiatric disability claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the Board remanded the TDIU issue for further development.

An August 2012 Supplemental Statement of the Case denied TDIU on an extraschedular basis.  A November 2012 rating decision, in part, granted TDIU on a schedular basis, effective January 24, 2007.

In January 2014, the Board remanded the issue of entitlement to TDIU prior to January 24, 2007, to VA's Director of Compensation for extraschedular consideration.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  In this case, the AOJ substantially complied with the Board's January 2014 remand instructions by referring the claim to the Director of Compensation Service in August 2014.


FINDING OF FACT

The Veteran's service-connected bipolar disorder (rated at 30 percent, effective October 17, 2000; 50 percent, effective June 17, 2003; and 70 percent, effective January 24, 2007) did not render her unable to follow a substantially gainful occupation prior to January 24, 2007.


CONCLUSION OF LAW

The criteria for TDIU on an extraschedular basis were not met prior to January 24, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, required notice was provided in a March 2012 letter.  See Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's identified private and VA treatment records, as well as Social Security Administration (SSA) records, have been obtained.

Also, the Veteran was provided VA examinations for her service-connected bipolar disorder in October 2009, July 2010, and April 2012.  These examinations and their associated reports, as a whole, are adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  TDIU

The Veteran maintains that a TDIU on an extraschedular basis prior to January 24, 2007, is warranted.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  3 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities that are less than 100 percent.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

A total disability rating may also be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  38 C.F.R. § 3.321(b)(1).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran has two years of college and training as a lab technician and massage therapist.  The Veteran's work history includes work as a medical laboratory technician, a massage therapist, and a restaurant hostess.

The Veteran is service-connected for an acquired psychiatric disability, specifically bipolar disorder, and rated at 30 percent from October 17, 2000; 50 percent from June 17, 2003; and 70 percent from January 24, 2007.  As such, the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) are not met prior to January 24, 2007.  However, a TDIU evaluation can still be awarded if it is established by the evidence of record that service-connected disabilities rendered the Veteran unable to secure and follow substantially gainful employment.  Although the Board may not assign an extraschedular rating in the first instance, it may assign one on appeal of a determination by the Director of Compensation.

Here, the case was forwarded to the Director in response to the Board's July 2014 remand.  In October 2014, he concluded that a TDIU on an extraschedular basis was not warranted as, prior to January 24, 2007, the Veteran's service-connected bipolar disorder did not render her unable to secure and follow any substantially gainful employment.

After a review of all of the evidence, the Board concludes that a TDIU on an extraschedular basis prior to January 24, 2007, is not warranted.

Although she previously worked as a laboratory technician, the Veteran stated that she had to change professions around 2000 and became a massage therapist because she could not handle the stress, needed frequent bathroom breaks due to the kidney problems she developed from her bipolar medication, experienced emotional and mood instability, and had difficulty attending work consistently and getting along with coworkers.  See VBMS, 10/30/03 Correspondence; 6/22/11 Hearing Testimony; 8/21/03 SSA/SSI Letter; 1/11/05 SSA/SSI Letter; 11/21/03 VA Treatment Records (Vet Center); 10/8/09 VA Examination (Psych), p. 5; 7/2/10 VA Examination (Psych).  She reported that she stopped working around 2002 due to pregnancy complications.  Subsequently, she intermittently attempted to obtain more massage clients, but had difficulty doing so due to her inability to be consistent; being argumentative and difficult to get along with; and her panic attacks, anxiety, and bouts of crying.  See 10/30/03 Correspondence; 8/21/03 SSA/SSI Letter.  See also VBMS, 8/21/08 VA Treatment Records, p. 5; 1/11/05 SSA/SSI Letter (7/16/03 Request for Reconsideration); 9/23/03 SSA.

An October 2000 VA treatment record reflects that the Veteran reported to be employed.  See VBMS, 12/9/03 VA Treatment Record (Veteran Center), p. 2.  However, in a May 2003 SSA record, the Veteran reported being laid off due to complications from her pregnancy, but that she worked twice a week massaging paraplegics, although she noted that she could not retain clients.  See 8/21/03 SSA/SSI Letter at 14.  In June 2003, the Veteran reported only having two clients, whom she massaged by request, and that she could not work due to her anxiety and bouts of crying.  See 8/21/08 VA Treatment Records at 5.

The Veteran filed for SSA disability based solely on affective/mood disorders, but was denied in May 2003.  See VBMS, 1/11/05 SSA-831 (5/03 denial).  She requested a reconsideration, stating that she was not employable due to her mental condition and that she did not leave the house most days.  See VBMS, 1/11/05 SSA/SSI letter (7/16/03 Request for Reconsideration).  The Reconsideration Disability Report noted the Veteran's reports of a meltdown even while medicated; and symptoms such as increased depression, increased weakness and fatigue, and decreased energy.  Id.  Upon reconsideration, the Veteran was again denied SSA disability benefits based solely on affective (mood) disorders.  See VBMS, 1/11/05 SSA-831.  In July 2005, the Veteran was approved for SSA disability benefits due to recurrent nephrolithiasis, bipolar disorder, and depression, and found to be disabled from March 7, 2002.  See VBMS, 1/11/05 SSA-831; 8/15/11 SSA/SSI Letter (notice of award).

After review of all of the evidence of record, the Board finds that the Veteran's claim for TDIU on an extraschedular basis must be denied.

Although the Veteran stopped working around 2002, she stated numerous times that this was due to her pregnancy, not her service-connected bipolar disorder.  She also reported difficulty obtaining clients due to her inability to be consistent; being argumentative and difficulty to get along with; her inability to leave the house; and her panic attacks, anxiety, and bouts of crying.  An April 2012 VA examiner stated that the symptoms of mood instability, such as crying spells and anger, were symptoms of the Veteran's bipolar disorder; while the Veteran's worry, panic, and avoidance were symptoms of anxiety disorder not otherwise specified.  As such, the combination of symptoms appear to have affected her occupational functioning, not just her service-connected bipolar disorder.

Additionally, although she receives SSA disability benefits, the Veteran was originally denied based solely on her psychiatric disability, specifically her affective/mood disorders.  She was only granted SSA disability benefits when it was primarily based on recurrent nephrolithiasis with secondary diagnoses of bipolar disorder and depression.  She is only service-connected for bipolar disorder.    As such, her SSA disability determination is not sufficient to demonstrate that she was unemployable solely as a result of her service-connected bipolar disorder.

Moreover, although the symptoms from the Veteran's bipolar disorder may have significantly affected her occupational functioning prior to January 24, 2007, the evidence does not demonstrate that such disability, by itself, was severe enough to render her unemployable, that is to say render her unable to follow substantially gainful employment.  Prior to January 24, 2007, her bipolar disorder was rated at 50 percent, which demonstrated that, as a whole, the Veteran had occupational and social impairment with reduced reliability and productivity.  See 38 C.F.R. § 4.130, Diagnostic Codes 9201-9440.  Her symptoms were found to have increased in severity to more closely approximate a 70 percent disability rating from January 24, 2007, which demonstrates that she has occupational and social impairment with deficiencies in most areas, including work.  See id.  As such, the increase in symptomatology reflects an increase in occupational impairment.

As such, the Board finds that the weight of the evidence demonstrates that the criteria for TDIU on an extraschedular basis have not been met or more nearly approximated for the period prior to January 24, 2007.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

The appeal is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


